DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first body" in line 15.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becktor et al. (US 2017/0246516) in view of Takeda (USPN 6290609).
	Regarding claim 1, Becktor et al. discloses a club head having a body with a top 18, a bottom 20, a forward face 32, a rearward facing surface 34, a sole, a hosel 26.  The forward face  extends between the top and bottom and includes a first forward facing surface portion 14 having a plurality of grooves, a leading edge 12 at the bottom of the body, and a second forward facing surface 42 adjacent the first forward facing surface.  The rearward facing surface is opposite the forward face, extends between the top and bottom of the body, and includes a trailing edge proximate the bottom of the body.  Becktor et al. does not disclose a plurality of weight shifting elements on the rearward facing surface.  Takeda discloses a club head having a plurality of weight shifting elements on the rearward facing surface (See Figures 9-14).  The weight moves the center of gravity to any position desired by the user and removes weight from a perimeter of the rearward facing surface.  This is due to the weight shifting elements being greater or less than the density of the club head body.  One having ordinary skill in the art would have found it obvious to have weight shifting elements, as taught by Takeda, in order to customize the center of gravity of the club head.
	Regarding claim 2, Takeda discloses the plurality of weight shifting elements adjusting the amount of ball spin imparted on a golf ball during impact. 
	Regarding claim 3, Takeda discloses the plurality of weight shifting elements including depressions. 
	Regarding claim 4, Takeda discloses the depressions configured to accept an insert having a material of lesser density than the material of the body. 
	Regarding claim 6, Becktor et al. discloses the first forward facing surface portion extending along a first forward facing surface plane, the second forward facing surface portion extending along a second forward facing surface plane, and the first forward facing surface plane intersecting the second forward facing surface plane (See Figure 4 and 10). 
	Regarding claim 8, see the above regarding claim 1.
	Regarding claim 9, see the above regarding claim 3.
	Regarding claim 10, see the above regarding claim 4.
	Regarding claim 12, see the above regarding claim 6.
	Regarding claim 13, see the above regarding claim 1.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 13 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 8. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	The term ‘structuring’ does not differentiate the claims.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 5 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN A HUNTER whose telephone number is (571)272-4411. The examiner can normally be reached on Monday through Friday from 7:30AM to 4:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim, can be reached at telephone number 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALVIN A HUNTER/Primary Examiner, Art Unit 3711